Citation Nr: 0432729	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  99-13 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for retinitis 
pigmentosa.  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for visual disorder.  

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decisions issued by the 
Buffalo, New York, Regional Office (RO).  

The issues of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for visual disorder and residuals of a neck injury are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in September 1994, the Board denied 
service connection retinitis pigmentosa.  It was held that 
retinitis pigmentosa was not shown in service and was first 
demonstrated years after service.

2.  By decision entered in April 2000, the Board determined 
that new and material evidence had not been submitted to 
reopen a service connection claim for retinitis pigmentosa.

3.  Evidence received since the April 2000 denial is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim of service connection for 
retinitis pigmentosa.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for retinitis pigmentosa has not been presented.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001-2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the preadjudication notice was provided prior 
to the January 2002 rating decisions.  

In the July 2004 Supplemental Statement of the Case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
60 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claims, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.




I.  Factual Background

On physical examination in November 1961 for entrance into 
active military service, the veteran reported that he had had 
eye trouble, which his examiner indicated referred to "worn 
glasses 5 yrs-myopia."  The veteran's eyes were clinically 
evaluated as being normal, including on ophthalmoscopic 
examination.  His distant vision was found to be 20/300, 
corrected to 20/40, in the right eye; and 20/400, corrected 
to 20/50-1, in the left eye.  His near vision, before 
correction, was reported to be J-1 in each eye.  A cover test 
for heterophoria, a test of his color vision, and his 
intraocular tensions were all reported to be normal.  
Defective visual acuity (recorded as "DVA") was assessed, 
and the veteran was given a profile of "3" for the eyes.

Vision tests for spectacles were performed during service at 
the eye clinic at Fort Knox, Kentucky in March 1962 and 
November 1962.  In June 1962, the veteran was found to have 
sustained a laceration of his upper lip and to have knocked 
the cap off an upper incisor.  Further details of how this 
occurred were not recorded at that time.  A few days later, 
the veteran complained that his eyes were watering, in 
addition to having a productive cough, sneezing and a sore 
throat.  Only normal findings were noted on examination of 
the veteran's eyes, in a hospital emergency room after he was 
involved in an automobile accident in December 1962.

In March 1963, during service, the veteran was referred to 
the eye clinic at Fort Knox to have his glasses changed, at 
which time he was noted to be having difficulty reading, 
reportedly having to hold paper very close.  The veteran's 
vision with glasses was reported to be 20/40 in the right eye 
and 20/30 in the left eye, and his fundi were found to be 
negative.

In June 1963, during service, the veteran related a complaint 
of watering of his eyes at night, which he apparently 
associated with trouble sleeping and hay fever, a problem he 
indicated that he had also had in civilian life.  The report 
of a July 1963 x-ray examination of the veteran's left 
shoulder and clavicle showed that the veteran reported that 
he had struck his shoulder when he fell off a step.

The veteran's vision was again tested in August 1964 and 
November 1964, at a service Eye Clinic, for spectacles.  In 
connection with the latter examination, he was noted to 
complain of blurred vision at a distance.  The veteran was 
reported to have no eye injuries or diseases.

On examination in December 1964 for separation from service, 
the veteran reported that he had a history of eye trouble, 
which his examiner indicated referred to his wearing glasses.  
His eyes were clinically evaluated as normal, including on 
ophthalmoscopic examination.  His distant vision was reported 
to be 20/200, corrected to 20/30, in each eye.  His near 
vision was reported to be J-11, correctable to J-1, in the 
right eye; and J-3, correctable to J-1, in the left eye.  A 
cover test at 20 feet for heterophoria was normal 
(orthophoric); the veteran made no errors on a test of his 
color vision (Pseudoisochromatic Plate test, recorded as 
"PIP"); and his intraocular tensions were assessed as being 
normal.  Compound myopic astigmatism was diagnosed.  A 
physical profile of "2" for the eyes was assigned at that 
time.

In an August 1990 statement, a neighbor of the veteran's, who 
stated that he had been a dispensing optician since 1959, 
reported that he had made eyeglasses for the veteran many 
times and that, in 1968, the veteran began complaining of 
difficulty driving at night.

Office visit notes of A.K., M.D., reveal that the veteran was 
seen for examination in February 1979.  On the pre-printed 
examination form, next to the entry "complaint," it was 
noted that this was a routine examination and that the 
veteran reportedly had no problem with his vision with 
glasses.  It was noted for clinical purposes that the veteran 
first received glasses at age 5.  He was said to have no 
injuries or diseases.

In an August 1990 medical statement, the results of tests of 
the veteran's vision conducted in June 1981 and April 1982 
noted partially noncorrectable visual impairment in both eyes 
on both occasions.  In an October 1992 letter, VA was 
informed that any files going back to 1975-1980 would not be 
available because records were only kept for 5 years.

In October 1992, an Optical Center reported that no record 
for the veteran had been found.  In November 1992, the 
veteran informed VA that he had learned that his records from 
another optical department had been destroyed.

The veteran was diagnosed as manifesting retinitis pigmentosa 
in August 1982, by Dr. K., who then referred him to W.D., 
M.D.  Dr. D. confirmed the diagnosis on examination in 
September 1982.  Dr. D.'s office visit records show that the 
veteran reported for clinical purposes that he had been 
experiencing difficulty seeing when driving at night for a 
"few" years and daytime driving difficulty "for only a few 
months."  It was further noted that, when he was examined by 
Dr. K. 3 years earlier, he was given glasses, but "[t]his 
time told retinal deterioration."

In discussing the most likely etiology of the veteran's 
retinitis pigmentosa, in a September 1982 letter to Dr. K., 
Dr. D. characterized the onset of the veteran's 
nightblindness as being "late."  In a January 1983 letter 
Dr. Delaney reported that the veteran's visual fields were 
reduced to less than 10 degrees in both eyes because of his 
progressive retinitis pigmentosa and that his visual acuity 
was 20/60 in both eyes.  The veteran was noted to have been 
declared "legally blind."

A VA examination in March 1983 resulted in a diagnosis of 
atypical retinitis pigmentosa.  The examiner remarked that 
the veteran's visual field loss was severe and that he was 
"registerably blind."  In connection with the March 1983 VA 
examination, the veteran reported that he had suffered from a 
severe impairment of night vision for the past 6 years and a 
deterioration in his ability to read newsprint for the last 6 
months.  A June 1983 VA examination revealed findings of 
bilateral posterior subcapsular cataracts, in addition to 
bilateral retinitis pigmentosa.  The veteran's retinae were 
noted to show "a few deposits of pigment peripherally."

Numerous subsequent non-VA and VA medical reports also 
confirm that the veteran had retinitis pigmentosa.  An 
examination of the veteran's eyes at a VA ophthalmology 
clinic in January 1987 was reported to show that his fundi 
"certainly" did not reveal "classic" signs of retinitis 
pigmentosa.  Later that month, a special low vision 
optometric examination was noted to reveal his retinitis 
pigmentosa to be an unusual form with macular involvement.

In an August 1988 letter, Dr. D. related that the veteran had 
a hereditary form of retinitis pigmentosa, which had been 
"gradually causing deterioration throughout his whole 
life."

In a September 1988 letter, Dr. K. noted that the veteran had 
reported that he had had night blindness and blurring of 
vision since the early 1960's.  He pointed out that the 
veteran was diagnosed as having retinitis pigmentosa in 1982, 
and opined that, because retinitis pigmentosa was a slowly 
progressive disease, it was "quite likely that he had early 
symptoms as far back as ten years before the diagnosis was 
made."

An October 1989 entry in Dr. K.'s office visit records 
indicates that Dr. K. informed the veteran that he was not 
aware of radiation exposure being a possible cause of 
retinitis pigmentosa.  The veteran had reported that he had 
been exposed to radiation since 1963, both during his 
military service and in his subsequent employment.  An 
October 1989 entry in Dr. D.'s office visit records shows 
that Dr. D. had stated that the veteran's retinitis 
pigmentosa was not caused by a head injury which he reported 
he had sustained in a motor vehicle accident during his 
military service.

In a November 1989 letter to the veteran, Dr. K. discussed 
the progression and hereditary nature of retinitis 
pigmentosa.  Regarding the former, he related:

You are certainly correct in believing 
that it can take many years for retinitis 
pigmentosa to develop to the point of 
legal blindness.  Characteristically, 
difficulty with night vision is seen as 
early as childhood with this progressing 
slowly without any other abnormalities 
found within the eye.  I am sure that the 
symptoms that you described while in the 
service, that is, having difficulty 
seeing at night, tripping on steps, and 
running into things, represented the 
early stages of the retinitis pigmentosa.

In another November 1989 statement, Dr. D. reported that, 
when the veteran was seen in September 1982, he related that, 
three years earlier, he was told that he had "retinal 
deterioration."  The veteran was noted to believe that the 
onset of his disability occurred while he was in the military 
service between 1961 and 1965.  The doctor then remarked that 
he had "no direct knowledge of that fact but suspect[ed] 
that [was] approximately the time when the patient would 
notice a disability."

In a July 1990 statement, Dr. K. related that he first saw 
the veteran in February 1979, for a routine examination and 
that, at that time, the veteran's best corrected visual 
acuity in both eyes was 20/30, with a moderate myopic 
correction and normal appearing fundi.  After reviewing the 
veteran's 1982 complaints and eye examination findings, Dr. 
K. wrote the following:

In retrospect, he had a long history of 
poor night vision as well as difficulty 
with falling.  Considering the lack of 
pigmentation in his retinitis pigmentosa, 
it is certainly possible that he had the 
disease many years prior to it 
manifesting itself on his retinal 
examination.  I certainly think this 
should be considered while looking at his 
condition while in the service.

Several July 1990 entries in Dr. D.'s office visit records 
involve a discussion of the cause or etiology of the 
veteran's retinitis pigmentosa.  In the first such entry, the 
veteran was reported to have stated that he first began to 
notice blurry vision and tripping approximately the second 
year that he was in active duty and he had "stopped night- 
time driving at this time also."

In an August 1991 statement, Dr. D. reported that, because of 
the small amount of pigment associated with the veteran's 
retinitis pigmentosa, he fit into the category of 
"recessively inherited retinitis pigmentosa sine pigmento."  
Dr. D. explained that this meant that the veteran's retinitis 
pigmentosa was without the heavy pigment accumulation often 
seen in retinitis pigmentosa patients.  Dr. D. stated, in 
pertinent part, the following:

The symptoms of missing steps and 
falling, etc., described by [the veteran] 
while in the military at the age of 17 or 
18 are consistent with the disease.  
Undoubtedly, he was also having 
considerable difficulty seeing in dim 
light at that time as he was at his most 
recent examination here.  I do not think 
the automobile accident was the cause of 
his ocular problems but simply brought 
them to his attention.  Whether his 
limited field of vision was a cause of 
the accident would have to be determined 
by the circumstances under which it had 
occurred.

In an October 1992 letter, Dr. K. again related that he first 
saw the veteran for a routine examination in February 1979 
and added at that time that "he had a visual acuity of 20/30 
with significant myopia.  The examination was otherwise 
normal."  He stated that his August 1982 examination of the 
veteran revealed normal findings, other than "early evidence 
of retinitis pigmentosa" and decreased visual acuity 
bilaterally.  Dr. K. pointed out that he had not examined the 
veteran since August 1982.

Photocopies of several articles, pages from medical texts, 
and a publication of the Retinitis Pigmentosa Foundation, 
which the veteran has submitted to VA, include discussions of 
the symptoms of retinitis pigmentosa, the highly variable 
progression of the disease, and the varieties thereof, 
including "sine pigmento," wherein pigmentary changes were 
not clearly visible until "years" after night blindness had 
developed.

In August 1991 and February 1992 letters to the veteran, an 
Information and Referral Coordinator with the Retinitis 
Pigmentosa Foundation discussed "retinitis pigmentosa sine 
pigmento," and commented that it had not been shown that any 
type of head trauma was linked to retinitis pigmentosa.  She 
further noted that specific questions regarding an 
individual's retinitis pigmentosa must be addressed by an 
ophthalmologist who is familiar with that person's medical 
history.

In July 1993, a Board decision determined that the veteran 
had submitted new and material evidence to reopen his claim 
for service connection for retinitis pigmentosa and remanded 
the case to the RO for a de novo review of the claim.

After appropriate RO development, in September 1994, the 
Board denied the reopened claim of service connection for 
retinitis pigmentosa.  This review was of the evidence cited 
above.  The Board noted that the veteran had contended that 
the evidence now in the record clearly established that his 
retinitis pigmentosa was not of a hereditary variety and that 
it had begun during his military service.  He asserted that 
his retinitis pigmentosa was first manifested during his 
service, over one year after he entered active duty, after he 
was involved in an automobile accident.  He indicated that at 
that time the symptoms of the retinitis pigmentosa were 
persistent blurred vision, difficulty with night vision and 
reduced fields of vision, which caused him to bump into 
things and stumble.  He maintained that all of these problems 
are "a matter of record."

The veteran also noted that O.G.C. 67-90 and 82-90, 
authorized a grant of service connection for retinitis 
pigmentosa.  The veteran indicated that Drs. K. and D. had 
diagnosed that he had retinitis pigmentosa sine pigmento, 
which explained why the disease was not detected when his 
eyes were examined during his service.  In addition to the 
reports of Drs. D. and K., the veteran directed the Board's 
attention to the special report from the Retinitis Pigmentosa 
Foundation, and to the affidavits from his former coworkers 
and neighbors which he had submitted.

With respect to his in-service vision problems, the veteran 
contended that VA was confusing his myopia with his retinal 
problems.  He stated that a vast change in his vision was 
shown to have occurred between August and November 1964 and 
that his December 1964 examination showed that his eyes were 
even worse.  He maintained that compound myopic astigmatism 
could not have been the cause of his vision problems at that 
time because lenses could not correct the blurriness that he 
was experiencing.  The veteran also argued that the visual 
acuity tests conducted during his service did not establish 
that he did not have early retinitis pigmentosa, because his 
visual fields were not tested.  The veteran believed that he 
was wronged by the inadequate work-up by specialists in the 
military and that to deny his claim would unfairly penalize 
him.

The Board denied the claim on the basis that the veteran's 
retinitis pigmentosa was first diagnosed more than 17 years 
after his military service ended.  In addition, the Board 
noted that the veteran's testimony that he experienced night 
blindness and tunnel vision during his active military 
service and the lay statements submitted to corroborate those 
symptoms were not credible.  The Board also found that the 
rendering of the post-service medical opinions to the effect 
that the veteran's retinitis pigmentosa was present during 
his active military service were completely dependent on the 
credibility of the veteran's own assertions that he 
experienced night blindness and tunnel vision during his 
active military service.  

In a June 1996 decision, the U.S. Court of Veterans Appeals 
(now U.S. Court of Appeals for Veterans Claims) (Court) 
affirmed the Board's decision.

In September 1996, the veteran attempted to reopen his claim 
of service connection for retinitis pigmentosa.  He submitted 
in-service photographs of himself not wearing glasses.  The 
veteran also submitted articles regarding retinitis 
pigmentosa, indicating that the condition began in the first 
decade of life and often led to severe and complete blindness 
by the third or fourth decade and articles pertaining to 
retinitis pigmentosa, which defined the term and described 
its symptoms, signs, diagnosis, prophylaxis and treatment.  
Ongoing treatment records pertaining to his retinitis 
pigmentosa are also of record.

The veteran contended that he had submitted new and material 
evidence to reopen his claim for retinitis pigmentosa.  The 
veteran asserted that he did not wear glasses in service and 
this proved that he had had no eye problems prior to service 
and that the first signs of retinitis pigmentosa had become 
manifest in service in the form of severe night vision 
problems.  He also contended that severe retinitis pigmentosa 
was diagnosed in 1982 and that it took many years for such a 
severe condition to become manifest.  Therefore, according to 
the veteran, retinitis pigmentosa had to have become manifest 
in service.

The veteran also contended that the VA failed to assist him 
in developing evidence such as determining the meaning of 
several abbreviations used in his service medical records.  
Specifically, he argued that the notations on his report of 
medical history for separation in December 1964, box number 
40 "#20 UCHD-NS Eye Trouble glasses worse (with an "n" 
handwritten over the typed "se")" signify an "untreatable 
congenital hereditary condition night vision severe."  The 
veteran believed an investigation regarding the reason the 
document was altered should be initiated.

The veteran asserted that the notation in number 74 of the 
report of medical examination for separation in December 1964 
signifying "(3800)" should also be investigated to 
determine if it indicated that he was diagnosed with 
retinitis pigmentosa at the time.  In addition, the veteran 
believed an expert medical opinion is necessary to determine 
if the record indicated retinitis pigmentosa became manifest 
in service.

In April 2000, a Board decision determined that new and 
material evidence had not been submitted to reopened the 
claim of service connection for retinitis pigmentosa.  

In August 2000, the veteran attempted to reopen his claim of 
service connection for retinitis pigmentosa.  In this regard, 
he submitted articles regarding the definition of retinitis 
pigmentosa.  He contended that he had had no eye problems 
prior to service and that the first signs of retinitis 
pigmentosa had become manifest in service in the form of 
severe night vision problems and several incidents of running 
into things.  He also contended that he was exposed to 
damaging infrared light during service, which caused his 
retina disease to advance or accelerate prematurely.  

The veteran contends that he has submitted new and material 
evidence to reopen his claim for retinitis pigmentosa.  He 
submitted reports from Drs. D and K.  

In a February 2002, C.T, M.D., stated that he had read the 
eye notes on the veteran.  He had not examined the veteran.  
He further stated that it was certainly possible that the 
veteran had symptoms-blurring or light sensitivity-while in 
the service without significant retinal findings.  Over time, 
as the peripheral and central visual field worsens, an 
increasing amount of retinal findings become manifest until 
the patient becomes blind like the veteran.  

II.  Legal Analysis

Once a Board decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

By Board decision entered in April 2000, it was held that 
that there was no new and material evidence to reopen the 
claim.  That decision represents the last final decision of 
that issue on any basis.  38 U.S.C.A. § 7105; Evans v. Brown, 
supra.  

Evidence considered by the Board included, the veteran's 
service medical records, medical treatise, private clinical 
records, and hospitalization reports showing blind 
rehabilitation.  

The evidence received subsequent to that April 2000 decision 
includes private and VA medical statements.  

The private medical statements are duplicative of statements 
previously considered in prior final decisions, thus are not 
new and material.  

The contentions provided by the veteran to the effect that he 
had the first symptoms of retinitis pigmentosa in service 
merely restate evidence and assertions already considered by 
the Board when it issued its April 2000 decision, and hence 
does not constitute either new or material evidence.  See 
Anglin v. West, 203 F.3d 1343, 1346 (Fed. Cir. 2000), in 
which the Court held that, according to the plain language of 
38 U.S.C.A. § 5108, evidence that is merely cumulative of 
other evidence in the record cannot be new and material, even 
if that evidence had not been previously presented to the 
Board.

Moreover, the veteran is not deemed competent to provide a 
medical diagnosis or etiology therefore.  The Board notes 
that, generally speaking, laypersons are not competent to 
offer evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492.494 (1992) (holding that a witness 
must be professionally competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

The February 2002 VA statement is new, in the sense that it 
was not considered by the Board in the 2000 decision.  It is 
not, however, material.  The statement is cumulative of prior 
evidence of record.  The February 2002 VA statement is simply 
a restatement of Dr. K.'s July 1990 and Dr. D.'s August 1991 
statements.  The Board has previously considered such 
statements.  The deficiency of the new evidence is that it 
does not shed any light on the core issue of appellant's 
claim, which is service connection.  The new evidence goes to 
the definition of retinitis, reported inservice 
symptomatology, and progression of retinitis pigmentosa.  
Specifically, the statement acknowledges possible inservice 
symptoms, in the absence of objective evidence, i.e. 
significant retinal findings.  The statement further 
acknowledges the manifestation of retinitis pigmentosa after 
separation from service.  Lay assertions, merely transcribed 
by a medical expert, do not amount to new and material 
evidence.  See Leshore v. Brown, 8 Vet. App. 406 (1995).  
Because, in the present case, the February 2002 statement 
regarding the onset of the veteran's symptoms in service is 
merely a reflection of the veteran's own lay assertions, it 
does not qualify as new and material evidence; moreover, the 
veteran claimed that he developed retinitis pigmentosa 
symptoms in service in support of his claim that was denied 
in 2000.  

Because the evidence added to the record does not place 
retinitis pigmentosa in service, this evidence is cumulative 
and redundant of evidence already of record at the time of 
the prior denial.  In this regard, service medical records 
note no diagnosis of retinitis pigmentosa, and the first 
reported diagnosis was in 1982, more than 17 years after 
separation from service.  With absolutely no contemporaneous 
evidence of retinitis pigmentosa, the Board does not accept 
the February 2002 VA statement as probative evidence upon 
which it might rely.  

The new evidence, moreover, does not contribute to a more 
complete picture of the origin of the veteran's claimed 
disability and is not, for that reason, new and material 
sufficient to reopen the claim of service connection for 
retinitis pigmentosa.  See 38 C.F.R. § 3.156(a).


ORDER

Since new and material evidence has not been received to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa, the claim is denied.  


REMAND

The Board finds that additional development is necessary with 
regard to the issues of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for visual disorder and residuals of a 
neck injury.  

In his April 2000 statement, the veteran withdrew his request 
a personal hearing at the RO before a Member of the Board.  
In that same statement, the veteran clarified that he desired 
a videoconference hearing.  The record reflects that this 
request was specific to the section 1151 issues.  He was 
scheduled for a hearing, but it apparently was canceled by 
his then representative.  He has indicated that he did not 
want a hearing on the issue decided above.  His request as to 
the hearing on the 1151 issue, however, does not appear to 
have been specifically withdrawn.

Accordingly, the case is REMANDED to the RO for the following 
action.  

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  If the veteran wants to 
withdraw his request for this hearing, he 
should do so in writing at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Thereafter, the case 
should be returned to the Board in accordance with applicable 
procedures.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



